PER CURIAM.
John Adams appeals the order striking his motion to supplement his pending motion to correct an illegal sentence. We dismiss this appeal because the order appealed is a non-appealable nonfinal order.
The record furnished indicates that Adams filed a motion to correct illegal sentence in August 1996, which we assume is still pending in the trial court. Although the trial court order clearly states Adams has thirty days to appeal the striking of his motion to *41supplement, this court has been furnished no final order entered by the trial court disposing of the motion to correct an illegal sentence. By filing this appeal, Adams was complying with an erroneous trial court order.
Appeal dismissed.
PARKER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.